Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 10/20/20, Applicant amended the independent claims.  Also, Applicant presented Remarks concerning these features. Note the addition of George to the 103 rejection.  See the updated rejection below.  Also, Examiner notes that Applicant has added three completely different new features to each of the three independent claims.  This has caused the three independent claims to go in different directions.  This explains the different prior art added to each of the independent claims in the rejections below.

Applicant’s 8/3/20 Amendments and Remarks are considered substantive to pass 101.  Also, the 101 on claim 8 is also removed in light of the Applicant’s Remarks dated 8/3/20 concerning the 101 on claim 8.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On 10/20/20, Applicant amended the dependent claim 15 with these new features: “in response to detecting the additional and/or altered interactions, adjusting the categorization of the first personalized location, wherein the predetermined period of time greater than the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826).
Claim 14.    Bojorquez discloses a method, comprising:	
determine, using a location feature of a mobile device of a user, whether the user is located at a first personalized location of a plurality of personalized locations specific to the user, each of the plurality of personalized locations being a physical location previously visited by the user (Figs. 1, 6, 7; [44, 19] and notice school and home, notice 
In regards to the follow feature, see Applicant Spec at [61-65]. Note at Applicant Spec [63] that the secondary device can be wireless router or network servers.  Bojorquez further discloses determine a type of one or more secondary devices at the first personalized location of the plurality of personalized locations, wherein the determination of the type of the one or more secondary devices is based at least in part on activity of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to determine that a wireless router is being used);
better determining the first personalized location based at least in part on the type and use of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to 
Bojorquez does not explicitly discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more secondary devices at the first personalized location.  However, Flores discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more secondary devices at the first personalized location ([18]; also notice the variety of secondary devices at [16]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Flores determining location type based on device type to Bojorquez’s different location types.  One would have been motivated to do this in order to better determine location types.
Bojorquez further discloses in response to a determination that the user is located at the first personalized location, output, on the mobile device, at least one notification specific to the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and pre-registered geo-fences; notice home and workplace at [26]; note the mobile device at Figs. 1, 10, 11), wherein the at least one notification is based at least in part on the type of personalized location of the first personalized location (“[19]…(e.g., show reminder when the device has entered a home location).”; “[44]… to display weather information for a current location when the user travels to a different city, and so forth.”; here if the location is a home type location a notice is sent or if the location is a different city type location a weather notice is sent)

Claim 16.    Bojorquez further discloses the method as recited in claim 14, wherein the logic is further configured to cause the processing circuit to: receive indication of the plurality of personalized locations prior to determining whether the user is located at the first personalized location, the plurality of personalized locations being provided by an advertiser; and receive the at least one notification specific to the first personalized location of the plurality of personalized locations prior to outputting the at least one notification specific to the first personalized location, wherein the at least one notification is provided by the advertiser ([44, 26] and notice restaurants, businesses, mall, store and the providing of coupons; also see Figs. 6, 8 ; and Examiner notes that these notifications/coupons are stored before being provided).

Bojorquez further discloses wherein the at least one notification specific to the first personalized location is selected from the group consisting of: an advertisement, a coupon ([44] where a coupon is also considered a type of advertisement), and a product recommendation ([22, 68] and claim 3 where rate/review is also interpreted as a recommendation; for example, a good review is interpreted as a recommendation).
Claim 20.    Bojorquez further discloses the method as recited in claim 14, wherein the logic is further configured to cause the processing circuit to: output at least one default notification on the mobile device that is not specific to any of the plurality of personalized locations in response to a determination that the user is not located at any of the plurality of personalized locations ([21] and see public POI notification and “any consumer that enters the geo-fence…will receive the notification automatically”),
wherein the at least one default notification is preselected by the advertiser (Bojorquez discloses the default notification preceding is to a consumer.  And, Bojorquez discloses that a coupon can be provided as a default when they enter a shopping mall or store [44].  And, a coupon functions as an advertisement presented by the advertiser/mall/store).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of Official Notice.
Claim 17.    Bojorquez further discloses the method as recited in claim 14, wherein the personalized locations in the plurality of personalized locations are types of personalized locations selected from the group consisting of: home, work, retail store, . 

Claims 1, 2, 3, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of George (20170116618).
Claims 1.  Bojorquez discloses a system, comprising:
	a processing circuit; and logic integrated with the processing circuit, executable by the processing circuit, or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to (Figs. 1, 2a):
determine, using a location feature of a mobile device of a user, whether the user is located at a first personalized location of a plurality of personalized locations specific to the user, each of the plurality of personalized locations being a physical location previously visited by the user (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home 
In regards to the follow feature, see Applicant Spec at [61-65]. Note at Applicant Spec [63] that the secondary device can be wireless router or network servers.  Bojorquez further discloses determine a type of one or more secondary devices at the first personalized location of the plurality of personalized locations, wherein the determination of the type of the one or more secondary devices is based at least in part on activity of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to determine that a wireless router is being used);
better determining the first personalized location based at least in part on the type and use of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to better determine location).  Bojorquez further discloses a variety of location types (like home, work, school, businesses [19, 26, 44]).

Bojorquez discloses tracking profiles and profiles associated with locations [4, 19, 37] and tracking profiles of users [65].  Bojorquez does not explicitly disclose in response to a determination that the user is located at the first personalized location, track interactions of the mobile device with the one or more secondary devices at the first personalized location over time for determining a trend of usage of the one or more secondary devices at the first personalized location, wherein the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the one or more secondary devices by the mobile device, and actions performed by the one or more secondary devices.  However, Flores discloses in response to a determination that the user is located at the first personalized location, track interactions of the mobile device with the one or more secondary devices at the first personalized location (see “the ability to monitor and control” and the wireless devices that can communicate with the 
Bojorquez further discloses in response to a determination that the user is located at the first personalized location, output, on the mobile device, at least one notification specific to the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and pre-registered geo-fences; notice home and workplace at [26]; note the mobile device at Figs. 1, 10, 11), wherein the at 
Claim 2.    Bojorquez further discloses the system as recited in claim 1, wherein the logic configured to cause the processing circuit to determine whether the user is located at the first personalized location is further configured to: determine whether the mobile device is within a geofence of the first personalized location, wherein the geofence is configured to virtually indicate physical boundaries of the first personalized location, wherein the user is considered to be within the geofence in response to the user’s mobile device entering, exiting, and/or dwelling within the geofence and an area surrounding the first personalized location that extends at least a specific distance beyond the physical boundaries of the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home and workplace at [26]).  
Bojorquez does not explicitly disclose that the geofence around the location extends about 10% beyond the location.  However, Bojorquez disclose setting up a geo-fence around a coordinates/location in a variety of ways including radius and vectors, 
Bojorquez further discloses in response to determining that the mobile device is within the geofence of the first personalized location, track interactions of the mobile device with the one or more secondary devices at the first personalized location over time for determining the trend of usage of the one or more secondary devices at the first personalized location, wherein the one or more secondary devices are owned and/or operated by the user (“[49]… access a record of IP addresses” ; “[48]… can maintain or otherwise access a record of wireless access points”, here Bojorquez discloses that the interaction of the mobile device with the secondary device is tracked over time and all interactions are recorded and all locations over time are recorded; Examiner interprets locations across or over time to read on trend of usage as the usage is tracked across/over time).  
Bojorquez does not explicitly disclose wherein the at least one notification is based at least in part on a time associated with an action performed by the one or more secondary devices at the first personalized location.  However, Bojorquez discloses location related alerts/notices [18, 20].  And, Flores discloses wherein the at least one notification is based at least in part on a time associated with an action performed by 
Claim 3.    Bojorquez further discloses the system as recited in claim 1, wherein the logic is further configured to cause the processing circuit to: receive indication of the plurality of personalized locations prior to determining whether the user is located at the first personalized location, the plurality of personalized locations being provided by an advertiser; and receive the at least one notification specific to the first personalized location of the plurality of personalized locations prior to outputting the at least one notification specific to the first personalized location, wherein the at least one notification is provided by the advertiser ([44, 26] and notice restaurants, businesses, mall, store and the providing of coupons; also see Figs. 6, 8 ; and Examiner notes that these notifications/coupons are stored before being provided).
Claim 7.    Bojorquez further discloses the system as recited in claim 1, wherein the logic is further configured to cause the processing circuit to: output at least one default notification on the mobile device that is not specific to any of the plurality of personalized locations in response to a determination that the user is not located at any of the plurality of personalized locations ([21] and see public POI notification and “any consumer that enters the geo-fence…will receive the notification automatically”),

Claim 15.    Bojorquez further discloses the product as recited in claim 14, wherein the logic configured to cause the processing circuit to determine whether the user is located at the first personalized location is further configured to: determine whether the mobile device is within a geofence of the first personalized location, wherein the geofence is configured to virtually indicate physical boundaries of the first personalized location, wherein the user is considered to be within the geofence in response to the user’s mobile device entering, exiting, and/or dwelling within the geofence and an area surrounding the first personalized location that extends at least a specific distance beyond the physical boundaries of the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home and workplace at [26]).  
Bojorquez does not explicitly disclose that the geofence around the location extends about 10% beyond the location.  However, Bojorquez disclose setting up a geo-fence around a coordinates/location in a variety of ways including radius and vectors, etc [41].   Bojorquez also discloses using geofences and threshold distances [4, 73] and ranges [49] and measuring distance to a geofence [54, 70].  And, the MPEP states that changes in size, shape (MPEP 2144.04.IV) are obvious variations and that differing ranges can be obvious (MPEP 2144.05).  Therefore, it would have been obvious to one 
Bojorquez further discloses in response to determining that the mobile device is within the geofence of the first personalized location, track interactions of the mobile device with the one or more secondary devices at the first personalized location over time for determining the trend of usage of the one or more secondary devices at the first personalized location, wherein the one or more secondary devices are owned and/or operated by the user (“[49]… access a record of IP addresses” ; “[48]… can maintain or otherwise access a record of wireless access points”, here Bojorquez discloses that the interaction of the mobile device with the secondary device is tracked over time and all interactions are recorded and all locations over time are recorded; Examiner interprets locations across or over time to read on trend of usage as the usage is tracked across/over time).  
In further regards to claims 15, the prior art combination renders obvious wherein the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the one or more secondary devices by the mobile device, and actions performed by the one or more secondary devices (see the rejection of claim 1 and the same features there for trend of usage and parameter). 
In regards to the following features, see Applicant Spec at [74, 90, 107].   Bojorquez  does not explicitly disclose monitoring for additional and/or altered interactions between the mobile device and the one or more secondary devices; and in .

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of George (20170116618) in view of Official Notice.
. 

Claims 8, 10-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of Sgaraglino (20030229893) in view of Official Notice.
Claims 8.    Bojorquez discloses a computer program product, comprising:
	a processing circuit; and logic integrated with the processing circuit, executable by the processing circuit, or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to (Figs. 1, 2a):
determine, using a location feature of a mobile device of a user, whether the user is located at a first personalized location of a plurality of personalized locations specific 
In regards to the follow feature, see Applicant Spec at [61-65]. Note at Applicant Spec [63] that the secondary device can be wireless router or network servers.  Bojorquez further discloses determine a type of one or more secondary devices at the first personalized location of the plurality of personalized locations, wherein the determination of the type of the one or more secondary devices is based at least in part on activity of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to determine that a wireless router is being used);
better determining the first personalized location based at least in part on the type and use of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses 
Bojorquez does not explicitly discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more secondary devices at the first personalized location.  However, Flores discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more secondary devices at the first personalized location ([18]; also notice the variety of secondary devices at [16]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Flores determining location type based on device type to Bojorquez’s different location types.  One would have been motivated to do this in order to better determine location types.
Bojorquez further discloses in response to a determination that the user is located at the first personalized location, output, on the mobile device, at least one notification specific to the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and pre-registered geo-fences; notice home and workplace at [26]; note the mobile device at Figs. 1, 10, 11), wherein the at least one notification is based at least in part on the type of personalized location of the first personalized location (“[19]…(e.g., show reminder when the device has entered a home location).”; “[44]… to display weather information for a current location when the user travels to a different city, and so forth.”; here if the location is a home type location a notice is sent or if the location is a different city type location a weather notice is sent).

Claim 10.    Bojorquez further discloses the product as recited in claim 8, wherein the logic is further configured to cause the processing circuit to: receive indication of the plurality of personalized locations prior to determining whether the user is located at the first personalized location, the plurality of personalized locations being provided by an advertiser; and receive the at least one notification specific to the first personalized location of the plurality of personalized locations prior to outputting the at least one 
Claim 11.    Bojorquez further discloses the product as recited in claim 8, 
Bojorquez further discloses wherein the at least one notification specific to the first personalized location is selected from the group consisting of: an advertisement, a coupon ([44] where a coupon is also considered a type of advertisement), and a product recommendation ([22, 68] and claim 3 where rate/review is also interpreted as a recommendation; for example, a good review is interpreted as a recommendation).
Claim 12, 19. Bojorquez further discloses the computer program product as recited in claim 8, wherein the logic is further configured to cause the processing circuit to: select the at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device, each of the plurality of notifications being assigned to at least one of the plurality of personalized locations and being output to the mobile device in response to the user being located at a personalized location assigned to a particular notification from the plurality of notifications (Figs. 1, 6, 7, 8).
Bojorquez does not explicitly disclose wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule, wherein the schedule is selected from the group consisting of: every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase. However, Bojorquez 
Claim 13.    Bojorquez further discloses the product as recited in claim 8, wherein the logic is further configured to cause the processing circuit to: output at least one default notification on the mobile device that is not specific to any of the plurality of personalized locations in response to a determination that the user is not located at any of the plurality of personalized locations ([21] and see public POI notification and “any consumer that enters the geo-fence…will receive the notification automatically”),
wherein the at least one default notification is preselected by the advertiser (Bojorquez discloses the default notification preceding is to a consumer.  And, Bojorquez discloses that a coupon can be provided as a default when they enter a shopping mall or store [44].  And, a coupon functions as an advertisement presented by the advertiser/mall/store).

s 5, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of George (20170116618) in view of Sgaraglino (20030229893) in view of Official Notice.
Claim 5 .    Bojorquez further discloses the system as recited in claim 1, 
Bojorquez does not explicitly disclose comprising logic configured to: determine, by the processing circuit, whether the user falls within a groups of users, wherein each user within the group of users has a characteristic selected from the group consisting of: an age and ability to purchase products, a preference for products, and a frequently purchased product, wherein the at least one notification is based at least in part the characteristic of the group of users that the user falls within.  However, Bojorquez discloses Bojorquez discloses tracking profiles and profiles associated with locations [4, 19, 37] and tracking profiles of users [65] and also discloses restaurants and  businesses or service places visited [26] or mall or store [44].  And, Sgaraglino discloses targeting based on group (Fig. 4; [78]) and targeting based on ability to purchase, [78] and preference [78, 83, 88, 100, 107]; and frequently purchased product [78].   Also, Sgaraglino discloses targeting based on income [78] and usage history and medical information [83, 88].  And, Examiner takes Official Notice that medical information is interpreted to read on age.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sgaraglino’s targeting based on different characteristics to Bojorquez’s profile and businesses/stores.  One would have been motivated to do this in order to incite interaction with businesses/stores.

Claim 6. Bojorquez further discloses the system as recited in claim 1, wherein the logic is further configured to cause the processing circuit to: select the at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device, each of the plurality of notifications being assigned to at least one of the plurality of personalized locations and being output to the mobile device in response to the user being located at a personalized location assigned to a particular notification from the plurality of notifications (Figs. 1, 6, 7, 8).
Bojorquez does not explicitly disclose wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule, wherein the schedule is selected from the group consisting of: every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase. However, Bojorquez discloses notifications as coupons/ads [44].  And, Sgaraglino discloses notices/ads  every nth visit ([10]) and an ad/notice after a purchase [78].  And, Sgaraglino discloses repeated ads or on a rotating basis [10].  And, the MPEP states that different ranges are obvious (MPEP 2144.05).  Hence, it is an obvious variation that the ad can be repeated at once a day or once a month, etc.  And, Examiner takes Official Notice that once a 
Claim 9.    Bojorquez further discloses the product as recited in claim 8, wherein the logic configured to cause the processing circuit to determine whether the user is located at the first personalized location is further configured to: determine whether the mobile device is within a geofence of the first personalized location, wherein the geofence is configured to virtually indicate physical boundaries of the first personalized location, wherein the user is considered to be within the geofence in response to the user’s mobile device entering, exiting, and/or dwelling within the geofence and an area surrounding the first personalized location that extends at least a specific distance beyond the physical boundaries of the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home and workplace at [26]).  
Bojorquez does not explicitly disclose that the geofence around the location extends about 10% beyond the location.  However, Bojorquez disclose setting up a geo-fence around a coordinates/location in a variety of ways including radius and vectors, etc [41].   Bojorquez also discloses using geofences and threshold distances [4, 73] and ranges [49] and measuring distance to a geofence [54, 70].  And, the MPEP states that changes in size, shape (MPEP 2144.04.IV) are obvious variations and that differing 
Bojorquez further discloses in response to determining that the mobile device is within the geofence of the first personalized location, track interactions of the mobile device with the one or more secondary devices at the first personalized location over time for determining the trend of usage of the one or more secondary devices at the first personalized location, wherein the one or more secondary devices are owned and/or operated by the user (“[49]… access a record of IP addresses” ; “[48]… can maintain or otherwise access a record of wireless access points”, here Bojorquez discloses that the interaction of the mobile device with the secondary device is tracked over time and all interactions are recorded and all locations over time are recorded; Examiner interprets locations across or over time to read on trend of usage as the usage is tracked across/over time).  
In further regards to claims 9, the prior art combination renders obvious wherein the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the one or more secondary devices by the mobile device, and actions performed by the one or more secondary devices (see the rejection of claim 1 and the same features there for trend of usage and parameter). 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Kambaloor, Brady discloses IoT reporting;
Notice Qiu, Zhao and the other references cited and geo-fences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/24/2021